       Case 4:19-cv-04975-PJH Document 157 Filed 03/27/20 Page 1 of 5



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   CHEROKEE DM MELTON
     Supervising Deputy Attorney General
 4   JENNIFER C. BONILLA
     LISA CISNEROS
 5   KATHERINE LEHE
     ANNA RICH
 6   ANITA GARCIA VELASCO
     BRENDA AYON VERDUZCO
 7   JULIA HARUMI MASS, State Bar No. 189649
     Deputy Attorney General
 8   State Bar No. 189649
      1515 Clay Street, 20th Floor
 9    P.O. Box 70550
      Oakland, CA 94612-0550
10    Telephone: (510) 879-3300
      Fax: (510) 622-2270
11    E-mail: Julia.Mass@doj.ca.gov
     Attorneys for Plaintiff State of California
12

13

14                           IN THE UNITED STATES DISTRICT COURT

15                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

16

17

18
     STATE OF CALIFORNIA, et al,                         Case No. 4:19-cv-04975-PJH
19
                                          Plaintiffs,    JOINT STATUS REPORT ON
20                                                       REMAINING DISPUTES OVER
                   v.                                    ADMINISTRATIVE RECORD
21
                                                        Ctrm:           3
22   U.S. DEPARTMENT OF HOMELAND SECURITY,              Judge:          Phyllis J. Hamilton
     et al.,                                            Trial Date:     None Set
23                                                      Action Filed:   August 16, 2019
                                        Defendants.
24

25

26        The Parties submit this Joint Status Report to inform the Court’s consideration of Plaintiffs’

27   Motion to Complete the Administrative Record and Request for Leave to Serve Discovery, ECF

28   No. 149 (Motion). Since the March 4, 2020 hearing, the parties have narrowed the scope of their
                                                  1
                                                            Joint Status Report (Case No. 4:19-cv-04975-PJH)
       Case 4:19-cv-04975-PJH Document 157 Filed 03/27/20 Page 2 of 5



 1   dispute with respect to Plaintiffs’ request that Defendants include in the administrative record the
 2   U.S. Citizenship and Immigration Services (USCIS) article, Public Charge Provisions of
 3   Immigration Law: A Brief Historical Background (Article), and the studies and data regarding
 4   inadmissibility decisions on public charge grounds referenced in and related to the analysis
 5   presented in that article. Motion at 7. There has been no change in the parties’ positions with
 6   respect to other categories of documents that are the subject of the Motion.
 7         In their opposition brief, Defendants agreed to add the Article and “data, articles, and
 8   relevant portions of books cited therein to the administrative record.” Opp. at 8; ECF No. 151 at
 9   16. On February 26, 2020, Defendants provided Plaintiffs with the Article, articles and other
10   sources cited therein, including excerpts of books and immigration data cited in the Article. On
11   March 11, 2020, at Plaintiffs’ request, Defendants also provided the 1949 version of 8
12   C.F.R. § 110.42 that was cited in the Article. Plaintiffs reviewed the material and conferred with
13   Defendants about the excerpted nature of materials provided and what Plaintiffs believe is the
14   absence of certain data. The Parties now summarize their respective positions regarding these
15   materials.
16         First, with respect to the excerpted books cited in the Article, Plaintiffs will attempt to
17   obtain publicly available copies of the books. If Plaintiffs find that any of the materials are not
18   publicly available, they will seek complete copies from Defendants. Defendants will consider
19   reasonable requests by Plaintiffs for additional pages if Plaintiffs cannot obtain them through
20   other means. Defendants reserve their right to object to the Court’s consideration of extra-record
21   evidence, including uncited portions of the excerpted materials, to the extent Plaintiffs seek to
22   rely upon those materials at the merits stage.
23         Second, as noted above, Defendants produced certain immigration data for various years
24   cited in the Article. Defendants did not produce such data for the years 1920-65, 1981-82, 1988,
25   1990, and 2018. Defendants informed Plaintiffs that such data was not considered by USCIS
26   with respect to the Article or the Rule, and data for those years is not presented in the Article or
27   the Rule. Plaintiffs contend production and consideration of this extra-record evidence is
28   permitted under the exceptions recognized in Pub. Power Council v. Johnson, 674 F.2d 791, 794
                                                    2
                                                              Joint Status Report (Case No. 4:19-cv-04975-PJH)
       Case 4:19-cv-04975-PJH Document 157 Filed 03/27/20 Page 3 of 5



 1   (9th Cir. 2013). Defendants contend that (1) the data do not fall within any exception to the
 2   APA’s record review limitation and (2) there is no basis for discovery of these data, or any other
 3   information, in this case.
 4         Third, Plaintiffs requested that Defendants add Department of State visa approval data for
 5   Fiscal Years 1920-2018 to the administrative record. Defendants responded that they did not
 6   consider such data in relation to the Article or the Rule. Plaintiffs contend production and
 7   consideration of this extra-record evidence is permitted under the exceptions recognized in Pub.
 8   Power Council, 674 F.2d at 794.1 Defendants contend that (1) the data do not fall within any
 9   exception to the APA’s record review limitation and (2) there is no basis for discovery of these
10   data, or any other information, in this case.
11

12   Dated: March 27, 2020                                Respectfully Submitted,
13                                                        XAVIER BECERRA
                                                          Attorney General of California
14                                                        MICHAEL L. NEWMAN
                                                          Senior Assistant Attorney General
15                                                        CHEROKEE DM MELTON
                                                          Supervising Deputy Attorney General
16                                                        JENNIFER C. BONILLA
                                                          LISA CISNEROS
17                                                        KATHERINE LEHE
                                                          ANNA RICH
18                                                        ANITA GARCIA VELASCO
                                                          BRENDA AYON VERDUZCO
19
20                                                        /s/ Julia Harumi Mass______________
21                                                        JULIA HARUMI MASS
                                                          Deputy Attorney General
22                                                        Attorneys for State of California
23

24

25

26

27
            1
               Plaintiffs note that with the exception of 2003 and 2008, Department of State approval
28   rates for the years 2000-2018 are publicly available.
                                                        3
                                                            Joint Status Report (Case No. 4:19-cv-04975-PJH)
     Case 4:19-cv-04975-PJH Document 157 Filed 03/27/20 Page 4 of 5



 1

 2                                          JOSEPH H. HUNT
 3                                          Assistant Attorney General

 4                                          ALEXANDER K. HAAS
                                            Director, Federal Programs Branch
 5
                                            /s/ Joshua M. Kolsky                   _
 6                                          ERIC J. SOSKIN
 7                                          Senior Trial Counsel
                                            KERI L. BERMAN
 8                                          KUNTAL V. CHOLERA
                                            JOSHUA M. KOLSKY, DC Bar No. 993430
 9                                          U.S. Dept. of Justice, Civil Division,
                                            Federal Programs Branch
10
                                            1100 L Street, N.W., Rm. 12002
11                                          Washington, DC 20001
                                            Phone: (202) 305-7664
12                                          Fax: (202) 616-8470
                                            Email: joshua.kolsky@usdoj.gov
13
                                            Attorneys for Defendants
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                        4
                                             Joint Status Report (Case No. 4:19-cv-04975-PJH)
       Case 4:19-cv-04975-PJH Document 157 Filed 03/27/20 Page 5 of 5



 1             ATTESTATION OF CONSENT TO FILE ELECTRONIC SIGNATURE
 2         I, Julia Harumi Mass, attest that I have obtained the concurrence of Joshua M. Kolsky to

 3   file this document with his electronic signature.

 4   Dated: March 27, 2020                                   __/s/ Julia Harumi Mass_________
                                                             JULIA HARUMI MASS
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         5
                                                             Joint Status Report (Case No. 4:19-cv-04975-PJH)
